DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 4/14/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection. 

	
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-4, 6-20 are rejected based on their dependency.
 The following claim 1 element is vague and indefinite because the claim does not state what will occur if the first uncertainty is higher or equal to the second uncertainty.  Also, the term uncertainty is not clearly defined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mildrew et al. (US 2018/0143756) in view of Taguchi (US 2012/0020518).

Regarding claim 1, Mildrew teaches a computer-implemented tracking method comprising: accessing images of a space captured by a stereo camera, wherein the space is a three-dimensional space (see para. 0053, where Mildrew discusses capturing stereo images of a three dimensional area),
generating a three-dimensional computer model of the space (see para. 0053, where Mildrew discusses generating a three dimensional model),
generating a two-dimensional semantic map of the space based on the three-dimensional computer model (see para. 0027, 0040, 0164, where Mildrew discusses a user can select and input text icons or region of interest presented via a 2D semantic image),
receiving user criteria via a user interface that includes a presentation of a room map (see para. 0064, where Mildrew discusses user interactive system).
Mildrew does not expressly teach extracting visitor tracks in the space of interest from the images and determining if the user criteria is fulfilled, generating tracks that represent a path of a person in the space, by: generating a first tracklet and a second tracklet using the stereo camera, wherein the first tracklet represents a first time window and a second tracklet represents a second time window; connecting the first tracklet and the second tracklet; determining an overlap region between the first tracklet and the second tracklet; determining a first uncertainty of a first tracklet portion of the first tracklet in the overlap region and a second uncertainty of a second tracklet portion of the second tracklet in the overlap region; determining whether the first uncertainty is lower than the second uncertainty; wherein upon a determination that the first uncertainty is lower than the second uncertainty, selecting the first tracklet portion.
However, Taguchi teaches extracting visitor tracks in the space of interest from the images and determining if the user criteria is fulfilled (see para. 0096, where Taguchi stereo cameras extracts object tracks), 
generating tracks that represent a path of a person in the space, by: generating a first tracklet and a second tracklet using the stereo camera, wherein the first tracklet represents a first time window and a second tracklet represents a second time window (see figure 40, para. 0096, where Taguchi stereo cameras extracts object tracks);
connecting the first tracklet and the second tracklet (see figure 40, para. 0241, where Taguchi connecting object tracks);
determining an overlap region between the first tracklet and the second tracklet (see figure 40, para. 0241, where Taguchi overlapping object tracks);
determining a first uncertainty of a first tracklet portion of the first tracklet in the overlap region and a second uncertainty of a second tracklet portion of the second tracklet in the overlap region (see figure 40, para. 0241, where Taguchi calculating the degree of match between two-dimensional moving tracks);
determining whether the first uncertainty is lower than the second uncertainty (see figure 40, para. 0210, 0214-0215, where Taguchi calculating the certainty of tracks);
wherein upon a determination that the first uncertainty is lower than the second uncertainty, selecting the first tracklet portion (see figure 40, para. 0210, 0214-0215, where Taguchi determine whether certainty of tracks are below a threshold to select a track).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew with Taguchi to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew in this manner in order to improve visual presentation and object tracking of three dimensional data by including an interface that allows a user to provide semantic data that provides further information related to the objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew, while the teaching of Taguchi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of a user interface to enter and select tracking data in images.  The Mildrew and Taguchi systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Mildrew teaches wherein the extracting of visitor tracks is done from the stereo camera images, the method further comprising: creating a scene file for the space, wherein the scene file describes an orthographic projection of a three-dimensional space onto a two-dimensional floor, relates the stereo camera to every other camera in the space and to a camera coordinate system, and contains at least one of: a list of cameras, a version number of the scene file, metadata, a checksum, a rigid transformation for each stereo camera, an origin of a floor space coordinate system, and calibration information for the stereo camera (see para. 0071, 0131, 0228, where Mildrew discusses scene files that include a floor plan mode presents views of a 3D model that is orthogonal or substantially orthogonal to a floor of the 3D model).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew with Taguchi to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  

Regarding claim 3, Mildrew teaches further comprising mapping each pixel in the images onto a synthesized three-dimensional space recorded in the scene file (see para. 0071, 0131, 0228, where Mildrew discusses scene files that include a floor plan mode presents views of a 3D model).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew with Taguchi to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  

Regarding claim 14, Mildrew teaches wherein the user criteria received in the form of selection of a target on the room map, wherein the target is a line segment on the semantic map (see para. 0104, where Mildrew discusses reference lines that connect points in the semantic map).
The same motivation of claim 1 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew with Taguchi to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mildrew et al. (US 2018/0143756) in view of Taguchi (US 2012/0020518) in view of Gausebeck et al. (US 2019/0026956).

Regarding claim 4, Mildrew and Taguchi do not expressly teach wherein the user criteria comprises a region of interest indicated on the room map of the user interface.  However, Gausebeck teaches wherein the user criteria comprises a region of interest indicated on the room map of the user interface (see para. 0114, where Gausebeck discusses cropped region of interest of the image and associate the corresponding portion of the derived 3D data to track objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew and Taguchi with Gausebeck to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew and Taguchi in this manner in order to improve visual presentation and object tracking of three dimensional data by including an interface that allows a user to provide semantic data that provides further information related to the objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew and Taguchi, while the teaching of Gausebeck continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of a user interface to enter and select tracking data in images.  The Mildrew, Taguchi, and Gausebeck systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 13, Mildrew and Taguchi do not expressly teach wherein the user criteria are received in the form of selection of a region of interest on the room map, wherein the region of interest is a shape drawn on the semantic map.  However, Gausebeck teaches wherein the user criteria are received in the form of selection of a region of interest on the room map, wherein the region of interest is a shape drawn on the semantic map (see para. 0114, where Gausebeck discusses cropped region of interest of the image and associate the corresponding portion of the derived 3D data to track objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew and Taguchi with Gausebeck to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew and Taguchi in this manner in order to improve visual presentation and object tracking of three dimensional data by including an interface that allows a user to provide semantic data that provides further information related to the objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew and Taguchi, while the teaching of Gausebeck continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of a user interface to enter and select tracking data in images.  The Mildrew, Taguchi, and Gausebeck systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mildrew et al. (US 2018/0143756) in view of Taguchi (US 2012/0020518) in view of Huang et al. (US 2017/0264887).

Regarding claim 15, Mildrew and Taguchi do not expressly teach wherein the two-dimensional semantic map is related to the three dimensional computer model and the stereo camera using a rigid transformation sequence. However, Huang teaches wherein the two-dimensional semantic map is related to the three dimensional computer model and the stereo camera using a rigid transformation sequence (see para. 0015, where Huang discusses 2D points from stereo cameras are mapped to 3D coordinates using a rigid transformation).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew and Taguchi with Huang to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew and Taguchi in this manner in order to improve object tracking in three dimensional data by relating two dimensional data and three dimensional data using image transformation.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew and Taguchi, while the teaching of Huang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing image transformation to relate image data and track data in images.  The Mildrew, Taguchi, and Huang systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 16, Mildrew and Taguchi do not expressly teach further comprising using a rigid transformation sequence for switching between the semantic map, the three dimensional computer model, and a stereo camera system space.  However, Huang teaches further comprising using a rigid transformation sequence for switching between the semantic map, the three dimensional computer model, and a stereo camera system space (see para. 0015, where Huang discusses 2D points from stereo cameras are mapped to 3D coordinates using a rigid transformation).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew and Taguchi with Huang to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew and Taguchi in this manner in order to improve object tracking in three dimensional data by relating two dimensional data and three dimensional data using image transformation.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew and Taguchi, while the teaching of Huang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing image transformation to relate image data and track data in images.  The Mildrew, Taguchi, and Huang systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 20, Mildrew and Taguchi do not expressly teach wherein the generating of three-dimensional computer model of the space comprises performing a rigid transformation sequence to convert among Site Coordinate System, Camera Coordinate System, Scene Coordinate System, and Floor Space Coordinate System.  However, Huang teaches wherein the generating of three-dimensional computer model of the space comprises performing a rigid transformation sequence to convert among Site Coordinate System, Camera Coordinate System, Scene Coordinate System, and Floor Space Coordinate System (see para. 0015, where Huang discusses 2D points from stereo cameras are mapped to 3D coordinates using a rigid transformation).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew and Taguchi with Huang to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew and Taguchi in this manner in order to improve object tracking in three dimensional data by relating two dimensional data and three dimensional data using image transformation.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew and Taguchi, while the teaching of Huang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing image transformation to relate image data and track data in images.  The Mildrew, Taguchi, and Huang systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mildrew et al. (US 2018/0143756) in view of Taguchi (US 2012/0020518) in view of Kim et al. (US 2007/0136034).

Regarding claim 17, Mildrew and Taguchi do not expressly teach further comprising using geometric error correction in generating the two-dimensional semantic map based on the three-dimensional computer model.  However, Kim teaches further comprising using geometric error correction in generating the two-dimensional semantic map based on the three-dimensional computer model (see para. 0023, where Kim discusses geometric correction relating three dimensional data with two dimensional points).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew and Taguchi with Kim to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew and Taguchi in this manner in order to improve object tracking in three dimensional data by performing geometric error correction to properly transform image coordinate data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew and Taguchi, while the teaching of Kim continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing geometric error correction to properly perform image transformation.  The Mildrew, Taguchi, and Kim systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mildrew et al. (US 2018/0143756) in view of Taguchi (US 2012/0020518) in view of Aman et al. (US 6,567,116).

Regarding claim 18, Mildrew and Taguchi do not expressly teach further comprising tracking a visitor through the space and an adjacent space, and allowing an entire visitor's moves to be replayed.  However, Aman teaches further comprising tracking a visitor through the space and an adjacent space, and allowing an entire visitor's moves to be replayed (see col. 20 lines 19-22, where Aman discusses replaying person movement). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew and Taguchi to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew and Taguchi in this manner in order to improve object tracking in three dimensional data by including an interface that allows a user to review image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew and Taguchi, while the teaching of Aman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of a user interface to review tracking data in images.  The Mildrew, Taguchi, and Aman systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 19, Mildrew and Taguchi do not expressly teach further comprising tracking multiple persons in the space and an adjacent space, and combining individual statistics of each of the multiple persons to generate cumulative statistics.  However, Aman teaches further comprising tracking multiple persons in the space and an adjacent space, and combining individual statistics of each of the multiple persons to generate cumulative statistics (see claim 72, col. 21 lines 17-26, col. 22 lines 9-19, where Aman discusses tracking and storing person movement in a database).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Mildrew and Taguchi with Aman to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform object tracking in three dimensional data.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Mildrew and Taguchi in this manner in order to improve object tracking in three dimensional data by including an interface that allows a user store movement data of detected objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Mildrew and Taguchi, while the teaching of Aman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of a user interface to select and store tracking data in images.  The Mildrew, Taguchi and Aman systems perform two dimensional and three dimensional data presentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Crabtree et al. (US 6,295,367) discusses tracking movement of objects in a scene from a stream of video frames and determining whether to merge or split tracklets.
McKennoch (US 10,679,362) discusses splitting or stitching trajectories from different cameras.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663